Case 1:19-cv-20355-KMM Document 1 Entered on FLSD Docket 01/25/2019 Page 1 of 7



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

    RICK GARCIA, individually and on behalf              Case No.
    of all others similarly situated,

                         Plaintiff,
                                                         CLASS ACTION
                             v.

    ELITE COASTAL PROPERTIES, LLC,
    a Florida limited liability company,

                        Defendant.


              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Rick Garcia brings this class action under the Telephone Consumer Protection Act

 against Defendant Elite Coastal Properties, LLC, to stop its practice of making unauthorized pre-

 recorded voice message calls promoting its realty services, and to obtain redress for all persons

 similarly injured by its conduct. Plaintiff alleges as follows upon personal knowledge as to herself

 and her own acts and experiences, and, as to all other matters, upon information and belief,

 including investigation conducted by her attorneys.

                                      NATURE OF THE ACTION

        1.      This case challenges Defendant Elite Coastal Properties’ practice of making

 unauthorized pre- recorded voice message calls to consumers promoting its realty services.

        2.      Elite Coastal Properties’ unsolicited pre-recorded voice message calls violated the

 Telephone Consumer Protection Act, 47 U.S.C. § 227, and caused Plaintiff and putative members of

 the Class to suffer actual harm, including the aggravation, nuisance, loss of time, and invasions of

 privacy that result from the receipt of such calls, lost value of cellular services paid for, and a loss

 of the use and enjoyment of their phones, including wear and tear to their phones’ data, memory, software,

 hardware, and battery components, among other harms.
                                                     1
Case 1:19-cv-20355-KMM Document 1 Entered on FLSD Docket 01/25/2019 Page 2 of 7



         3.       Accordingly, Plaintiff seeks an injunction requiring Elite Coastal Properties to cease

 making unsolicited pre-recorded voice message calls to consumers, as well as an award of actual

 and/or statutory damages and costs.

                                                   PARTIES

         4.    Plaintiff Garcia is, and at all times relevant to the allegations in the complaint was, a

 Miami-Dade County, Florida resident.

         5.    Defendant Elite Coastal Properties, is a Florida limited liability company

 headquartered in this District.

                                         JURISDICTION & VENUE

         6.    This Court has federal question subject matter jurisdiction over this action pursuant to

 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. §

 227 (“TCPA”).

         7.    The Court has personal jurisdiction over Defendant and venue is proper in this District

 because Elite Coastal Properties is incorporated and headquartered here, and because Elite Coastal

 Properties’ unauthorized marketing scheme was directed by Defendant from and/or into this District,

 including to Plaintiff.

                                         FACTUAL ALLEGATIONS

         8.    Elite Coastal Properties is a Broward County real estate brokerage.

         9.    To increase its sales, and as part of a general cold call based marketing scheme, Elite

 Coastal Properties markets realty services using pre-recorded voice message calls to consumers.

         10. This case arises from Elite Coastal Properties’unsolicited pre-recorded voice message

 call to Plaintiff.

         11. Elite Coastal Properties does not attempt to obtain consent from consumers before

 calling them using pre-recorded voice messages regarding its realty services. And that is precisely

                                                    2
Case 1:19-cv-20355-KMM Document 1 Entered on FLSD Docket 01/25/2019 Page 3 of 7



 what happened to Plaintiff.

         12. On November 28, 2018 at approximately 11:46 am, Elite Coastal Properties called

 Plaintiff from phone number 754-273-0265 using a pre-recorded voice message, without Plaintiff’s

 consent. The pre-recorded voice message stated that it was from “Cecilia” of Elite Coastal

 Properties and solicited Plaintiff’s real estate listing.

         13. Elite Coastal Properties’ unsolicited call was a nuisance that aggravated Plaintiff,

 wasted his time, invaded his privacy, diminished the value of the cellular services he paid for,

 caused him to temporarily lose the use and enjoyment of his phone, and caused wear and tear to his

 phone’s data, memory, software, hardware, and battery components.

         14. On information and belief, Elite Coastal Properties, or a third-party acting on its

 behalf, made unsolicited, pre-recorded voice message calls to thousands of consumers soliciting

 their real estate listings. To the extent the calls were made on Elite Coastal Properties’ behalf to

 consumers, Elite Coastal Properties provided the agent access to its records, authorized use of its

 trade name, otherwise controlled the content of the messages, and knew of, but failed to stop, the

 making of the calls in violation of the TCPA.

         15. Accordingly, Plaintiff brings this action pursuant to Federal Rule of Civil Procedure

 23(b)(2) and Rule 23(b)(3) on behalf of herself and all others similarly situated and seeks

 certification of the following Class:

          All persons who, on or after four years prior to the filing of the initial complaint in
          this action, (1) received a pre-recorded voice message call, (2) made by or on behalf
          of Elite Coastal Properties, (3) for the the purpose of soliciting their use of Elite
          Coastal Properties’ realty services, and for whom (4) Elite Coastal Properties does
          not claim to have obtained prior express written consent, or claims to have obtained
          prior express written consent in the same manner it claims to have obtained prior
          express written consent from Plaintiff.

         16. The following individuals are excluded from the Class: (1) any Judge or Magistrate

 presiding over this action and members of their families; (2) Defendant, its subsidiaries, parents,

                                                      3
Case 1:19-cv-20355-KMM Document 1 Entered on FLSD Docket 01/25/2019 Page 4 of 7



 successors, predecessors, and any entity in which Defendant or its parents have a controlling

 interest and their current or former employees, officers and directors; (3) Plaintiff’s attorneys; (4)

 persons who properly execute and file a timely request for exclusion from the Class; (5) the legal

 representatives, successors or assigns of any such excluded persons; and (6) persons whose claims

 against Defendant have been fully and finally adjudicated and/or released. Plaintiff anticipates the

 need to amend the class definitions following appropriate discovery.

        17. Numerosity: The exact size of the Class is unknown and unavailable to Plaintiff at this

 time, but it is clear that individual joinder is impracticable. On information and belief, Defendant

 sent unsolicited text messages to thousands of individuals who fall into the Class definition. Class

 membership can be easily determined from Defendant’s records.

        18. Typicality: Plaintiff’s claims are typical of the claims of the other members of the

 Class. Plaintiff is a member of the Class, and if Defendant violated the TCPA with respect to

 Plaintiff, then it violated the TCPA with respect to the other members of the Class. Plaintiff and the

 Class sustained the same damages as a result of Defendant’s uniform wrongful conduct.

        19. Commonality and Predominance: There are many questions of law and fact common

 to the claims of Plaintiff and the Class, and those questions predominate over any questions that

 may affect individual members of the Class. Common questions for the Class include, but are not

 necessarily limited to the following:

                 a)      How Defendant gathered, compiled, or obtained the telephone numbers of
                         Plaintiff and the Class;

                 b)      Whether Defendant’s calls were made for the purpose of marketing
                         Defendant’s products and/or services;

                 c)      Whether Defendant made some or all of the calls without the prior
                         express written consent of Plaintiff and the Class; and

                 d)      Whether Defendant’s conduct was willful and knowing such that Plaintiff
                         and the Class are entitled to treble damages.

                                                   4
Case 1:19-cv-20355-KMM Document 1 Entered on FLSD Docket 01/25/2019 Page 5 of 7



         20. Adequate Representation: Plaintiff will fairly and adequately represent and protect

 the interests of the Class and has retained counsel competent and experienced in complex class

 actions. Plaintiff has no interest antagonistic to those of the Class, and Defendant has no defenses

 unique to Plaintiff.

         21.     Policies Generally Applicable to the Class: This class action is appropriate for

 certification because Defendant has acted or refused to act on grounds generally applicable to the

 Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible

 standards of conduct toward the members of the Class, and making final injunctive relief

 appropriate with respect to the Class as a whole. Defendant’s practices challenged herein apply to

 and affect the members of the Class uniformly, and Plaintiff’s challenge of those practices hinges

 on Defendant’s conduct with respect to the Class as a whole, not on facts or law applicable only to

 Plaintiff.

         22.     Superiority: This case is also appropriate for class certification because class

 proceedings are superior to all other available methods for the fair and efficient adjudication of this

 controversy given that joinder of all parties is impracticable. The damages suffered by the individual

 members of the Class will likely be relatively small, especially given the burden and expense of individual

 prosecution of the complex litigation necessitated by Defendant’s actions. Thus, it would be virtually

 impossible for the individual members of the Class to obtain effective relief from Defendant’s misconduct.

 Even if members of the Class could sustain such individual litigation, it would still not be preferable to a

 class action, because individual litigation would increase the delay and expense to all parties due to the

 complex legal and factual controversies presented in this case. By contrast, a class action presents far fewer

 management difficulties and provides the benefits of single adjudication, economy of scale, and

 comprehensive supervision by a single court.




                                                       5
Case 1:19-cv-20355-KMM Document 1 Entered on FLSD Docket 01/25/2019 Page 6 of 7



                                    FIRST CAUSE OF ACTION
                                     Violation of 47 U.S.C. § 227
                                 (On Behalf of Plaintiff and the Class)

           23. Plaintiff repeats and realleges the allegations of paragraphs 1 through 22 of this

 complaint and incorporates them by reference.

           24. Defendant and/or its agents made unsolicited calls to Plaintiff and the other members

 of the Class using a pre-recorded voice message.

           25. Elite Coastal Properties made these pre-recorded voice message calls en masse without

 the consent of Plaintiff and the other members of the Class.

           26. Defendant has, therefore, violated 47 U.S.C. §§ 227(b)(1)(A) and (B). As a result of

 Defendant’s conduct, Plaintiff and the other members of the Class are each entitled to a minimum

 of $500 in damages, and up to $1,500 in damages, for each violation.

                                        PRAYER FOR RELIEF
            WHEREFORE, Plaintiff Garcia, individually and on behalf of the Class, prays for the

  following relief:

      a)       An order certifying this case as a class action on behalf of the Class as defined above,

  and appointing Plaintiff as the representative of the Class and his counsel as Class Counsel;

      b)       An award of actual and/or statutory damages and costs;

      c)       An order declaring that Defendant’s actions, as set out above, violate the TCPA;

      d)       An injunction requiring Defendant to cease all unsolicited pre-recorded voice message

  calling activity, and to otherwise protect the interests of the Class; and

      e)       Such further and other relief as the Court deems just and proper.




                                                    6
Case 1:19-cv-20355-KMM Document 1 Entered on FLSD Docket 01/25/2019 Page 7 of 7



                                     JURY TRIAL DEMAND

       Plaintiff requests a jury trial.

      Dated: January 25, 2019.

                                          By   /s/Avi R. Kaufman
                                               Avi R. Kaufman (Florida Bar no. 84382)
                                               KAUFMAN P.A.
                                               400 NW 26th Street
                                               Miami, Florida 33127
                                               Telephone: (305) 469-5881
                                               Email: kaufman@kaufmanpa.com

                                               Counsel for Plaintiff Rick Garcia
                                               and all others similarly situated




                                                   7
